 SOUTHEASTERN GALVANIZING CORPORATION, ETC.415the welders there is a night subforeman and two test tank operators inEmployer's department 4.The parties have stipulated that the nightsubforeman is not a supervisor.The test tank operators test the highpressure tanks after they return from welding repair work which isfarmed out.The record shows that on occasions hand 'elders are sent to dowelding in other parts of the plant but that they spend most of theirtime in department 4.The testimony is to the effect that all of the menin the Employer's department 4 have to be highly skilled and thatthey are under common supervision with the employees of the grind-ing, dip tank operators, and paint shop departments.Hand welderson occasions have been assigned to other production and maintenancework.The record further shows that the employees in department 4are one unit of an assembly line type of operation in the productionof refrigeration units.The record does not support a finding that theemployees in the alternative unit proposed by the Petitioner constitutethe type of traditional departmental unit to which we will permitseverance from a production and maintenance unit.American Pot-ash & Chemical Corporationcase.4We therefore dismiss the petitionas the proposed units are not appropriate.[The Board dismissed the petition.]A American Potash & Chemical Corporation,107 NLRB 1418,1424.See alsoParkerBrothers&Company, Inc.,117 NLRB 1462, 1464, andThe Murray Company of Temas,Inc.,107 NLRB 1571.Southeastern Galvanizing Corporation & Florida WholesaleFence, Incorporated'andUnited Steelworkers of America,AFL-CIO,Petitioner.Case No. 12-RC-770.April 26, 1960DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert L. Westheimer, hear-ing officer.The hearing officer's rulings are free from prejudicialerror and are hereby affirmed.The Employer's motion to dismiss thepetition upon various grounds is denied for the reasons set forthhereinafter.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds:1.Southeastern is a Florida corporation engaged in the businessof galvanizing wire.Florida Wholesale,also aFlorida corporation,iHereinafter referred to as Southeastern and Florida wholesale,respectively..127NLRB No. 56. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDweaves wire fences.Both corporations have common ownership andmanagement.They occupy the same building and have integratedoperations with the final product being galvanized wire fence.Both firms ignored a Board subpena intended to produce evidencebearing on jurisdiction. In view of the lack of response to the sub-pena, the hearing officer permitted two of Southeastern's employees totestify concerning jurisdiction.Their testimony shows that during1959 Florida Wholesale received between 1,600 and 1,800 tons of wirefrom outside the State of Florida, that the minimum value of thisdirect inflow exceeded $150,000, and that it made between five andseven out-of-State truckload shipments of finished products duringthe same period.Neither Company made any effort to controvert thistestimony by the production of company records or books or by thetestimony of any company official or employee more familiar withoperations.As the two companies ignored the subpena, the reply to which wouldhave furnished primary evidence, and as representation proceedingsare not, in any event, governed by technical rules of evidence, we findthat the forgoing evidence was properly received.'We also find that,as the two companies together with Reeves Fence Company 3 constitutea single employer, they are engaged in commerce within the meaningof the Act and that it will effectuate the policies of the Act to assertjurisdiction herein.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the ActsThe Petitioner seeks to represent in a single unit the production andmaintenance employees, including truckdrivers, of both Southeasternand Florida Wholesale. The companies contend that they are separateemployers and separate bargaining units should therefore be estab-lished for their employees. In the alternative, the companies assertthat if a combined unit is appropriate the employees of Reeves shouldbe added thereto.As stated, Southeastern and Florida Wholesale occupy the sameplant in Tampa, Florida, and are engaged in the production of gal-vanized wire fence.Reeves is engaged in the sale, distribution, andinstallation of the fencing produced by Southeastern and FloridaWholesale.Reeves' main shop and sales office are in Tampa.Reeves2 pepper PrintingCompany, Inc,121 NLRB1297.Cf.Tropicana Products, Inc.,122 NLRB 121.7Referred to hereinafter as Reeves.d Siemens MailingService,122 NLRB 81.5In view of our disposition of the petition,we find it unnecessaryto consider theEmployer's contentions regarding the investigation and sufficiency of the petition. TRINITY VALLEYIRON AND STEELCOMPANY417also has shops and sales offices at both Orlando, and Jacksonville,Florida.All three companies have the same set of officers, are underthe operational direction of a single general manager, have a singleadministrative office and payroll staff, and a common labor policy.These factors justify a finding that the three companies constitute asingle employer within the meaning of the Act.In addition to the foregoing indicia of functional and organiza-tional integration, there is frequent interchange of employees betweenthe three companies.During seasonal slack periods Reeves' employeesare utilized in the production operations of Florida Wholesale andSoutheastern.FloridaWholesale's employees frequently work atReeves' warehouse.Reeves' employees are utilized in maintaining thegrounds and equipment of Florida Wholesale and Southeastern.FloridaWholesale employees work in Southeastern's plant duringslack periods and occasionally assist Reeves' employees in the erectionof fences.Southeastern and Florida Wholesale use a common storagearea, common watchmen, and a common foundryman. Florida Whole-sale's truckdrivers regularly spend some of their nondriving timeworking for Southeastern.In view of the common ownerships, the high degree of functionaland organizational integration and the considerable amount of em-ployee interchange among the three companies, we find that the two-company unit sought by the Petitioner is inappropriate.Althoughemployees of the three companies may constitute an appropriate unit,we are administratively advised that the Petitioner's showing of in-terest is insufficient to warrant the direction of an election in such aunit.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]Trinity ValleyIron and Steel Company, aDivisionof C. C. GriffinManufacturing Company, Inc.andInternationalMolders &Foundry Workers Union of North America,AFL-CIO, LocalNo. 9.Case No. 16-CA-1256.April 27, 1960DECISION AND ORDEROn January 11, 1960, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.127 NLRB No. 61.560940-61-vol. 127-28